J-S31024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GERARD GETER                          :
                                       :
                   Appellant           :   No. 2585 EDA 2021

    Appeal from the Judgment of Sentence Entered November 10, 2021
   In the Court of Common Pleas of Chester County Criminal Division at
                     No(s): CP-15-CR-0001136-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GERARD GETER                          :
                                       :
                   Appellant           :   No. 2586 EDA 2021

    Appeal from the Judgment of Sentence Entered November 10, 2021
   In the Court of Common Pleas of Chester County Criminal Division at
                     No(s): CP-15-CR-0002925-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GERARD GETER                          :
                                       :
                   Appellant           :   No. 2587 EDA 2021

    Appeal from the Judgment of Sentence Entered November 10, 2021
   In the Court of Common Pleas of Chester County Criminal Division at
                     No(s): CP-15-CR-0002951-2017
J-S31024-22


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                       FILED DECEMBER 13, 2022

        Appellant Gerard Geter appeals from the judgment of sentence imposed

after the trial court found him in violation of his probation. Appellant argues

that the trial court abused its discretion by failing to state the reasons for

declining to order a pre-sentence investigation (PSI) report. We affirm.

        The underlying facts of this case are well known to the parties. See

Trial Ct. Op., 4/29/22, at 1-6. Briefly, Appellant was found in violation of his

probation in three separate cases on November 10, 2021.         See N.T. Hr’g,

11/10/21, at 13-15. That same day, the trial court sentenced Appellant to an

aggregate term of two-and-a-half years’ incarceration. Id. The trial court did

not order a PSI report and did not state the reasons for why it declined to do

so. Appellant did not object to the lack of a PSI report at sentencing and did

not file a post-sentence motion raising that claim.

        Appellant subsequently filed timely notices of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement1 in which he challenged the trial court’s

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 We note that Appellant’s direct appeal counsel initially submitted a statement
of intent to file an Anders/Santiago brief pursuant to Pa.R.A.P. 1925(c)(4).
See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009). However, counsel subsequently sought
leave to file a Rule 1925(b) statement nunc pro tunc, explaining that “a post-
sentence motion for reconsideration of sentence and a merit-based [Rule
1925(b) statement] should have been filed” in all three cases and arguing
“that preventing a finding of ineffective assistance of counsel would constitute
(Footnote Continued Next Page)


                                           -2-
J-S31024-22



failure to order a PSI report for the first time. The trial court issued a Rule

1925(a) opinion in which it concluded that Appellant waived his sentencing

claim by failing to raise the issue at sentencing or in a post-sentence motion.

See Trial Ct. Op. at 7-8. However, the trial court also addressed the merits

of Appellant’s claim, concluded that he was not entitled to relief, and

requested that this Court issue a decision addressing the merits of the issue

in the interest of judicial economy.2 See id. at 8-10.

       On appeal, Appellant raises the following issue for review:

       Did the [trial] court abuse its discretion when it did not comply
       with Pa.R.Crim.P. 702 (a)(2)(a) and Commonwealth v.
       Flowers, 950 A.2d 330 (Pa. Super. 2008) in that it neither
       ordered nor placed on the record the reasons for declining to order
       and review a pre-sentence investigation report when it imposed a
       sentence greater than one year of incarceration, and the record
       offered no effective substitute for a pre-sentence investigation
       report?

Appellant’s Brief at 4.

       Initially, we must address whether Appellant has preserved his

discretionary sentencing claim for review.       See Flowers, 950 A.2d at 331
____________________________________________


good cause shown and extraordinary circumstances” pursuant to Pa.R.A.P.
1925(b)(2)(i). See Pet. to File Am. Rule 1925(b) Statement, 1/24/22, at 2.

2 Specifically, the trial court reasoned that if this Court concluded that
Appellant waived his sentencing claim, it would “give rise to a claim under the
[Post-Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546, (PCRA)] for ineffective
assistance of counsel,” which would “require an examination of whether
Appellant was prejudiced by counsel’s failure to file [] post-sentence motions
challenging the discretionary aspects of the court’s sentences.” Trial Ct. Op.
at 7-8. Therefore, the trial court asserted that there was good cause for this
Court to address Appellant’s underlying sentencing claim in the interest of
judicial economy. See id.

                                           -3-
J-S31024-22



(holding that a claim that the court erred in failing to order a PSI report

implicates the discretionary aspects of sentencing).       “[C]hallenges to the

discretionary aspects of sentencing do not entitle an appellant to review as of

right.”   Commonwealth v. Derry, 150 A.3d 987, 991 (Pa. Super. 2016)

(citation omitted).   Before reaching the merits of such claims, we must

determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
      2119(f)] concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence; and (4) whether the concise statement raises a
      substantial question that the sentence is inappropriate under the
      sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted).

      “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted); see also Pa.R.A.P. 302(a)

(stating that “[i]ssues not raised in the trial court are waived and cannot be

raised for the first time on appeal”).

      Here, as noted previously, Appellant did not preserve his instant claim

at the sentencing hearing or raise the issue in a post-sentence motion.

Therefore, Appellant’s claim is waived.        See Malovich, 903 A.2d at 1251.



                                         -4-
J-S31024-22



Further, we decline the trial court’s invitation to address Appellant’s claim in

anticipation of a future PCRA petition.3 Accordingly, we affirm the judgment

of sentence without prejudice to Appellant’s right to raise ineffectiveness

claims in a timely filed PCRA petition.

       Judgment of sentence affirmed.

____________________________________________


3 As noted previously, the trial court has requested that we address the merits
of Appellant’s sentencing issue in anticipation of a future PCRA claim. See
Trial Ct. Op. at 8. However, “it is not within this Court’s province to offer such
guidance because any analysis in this regard would amount to nothing more
than an advisory opinion. This Court may not provide advisory opinions to
address issues that may arise in future cases.” Commonwealth v. Enix, 192
A.3d 78, 84 n. 5 (Pa. Super. 2018) (citation omitted); see also Sedat, Inc.
v. Fisher, 617 A.2d 1, 4 (Pa. 1992) (stating that “[a]n advisory opinion is one
which is unnecessary to decide the issue before the court, and . . . the courts
of this Commonwealth are precluded from issuing such advisory opinions”
(citations omitted)).

Further, even if Appellant’s direct appeal counsel was deemed ineffective for
failing to file a post-sentence motion, Appellant did not raise that issue on
appeal before the trial court, nor did he raise an ineffectiveness claim in his
brief.

In any event, absent certain exceptions, ineffectiveness claims are generally
deferred to PCRA review and are not cognizable on direct appeal. See
Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002), abrogated on other
grounds, Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021); see also
Commonwealth v. Holmes, 79 A.3d 562, 563-64 (Pa. 2013) (recognizing
exceptions to Grant where (1) there are extraordinary circumstances in which
trial counsel’s “ineffectiveness is apparent from the record and meritorious to
the extent that immediate consideration best serves the interests of justice”
or (2) “there is good cause shown” and the defendant knowingly and expressly
waives his entitlement to seek subsequent PCRA review of his conviction and
sentence). Based on our review of the record, we find no basis to conclude
that extraordinary circumstances exist in this case, as it is not clear that
Appellant’s claims are meritorious and entitled to immediate consideration.
Further, Appellant has not expressly waived his right to subsequent PCRA
review.

                                           -5-
J-S31024-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                          -6-